DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 10 February 2022, is reviewed and entered. Claims 1, 15, and 20 are amended and claims 2-6, 8, and 16-20 are previously withdrawn, leaving claims 1-20 pending with claims 1, 7, and 9-15 presented for examination. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Bothwell as modified by Pannikottu does not disclose the limitations of the newly amended claim 15. Neither of Pannikottu’s at least one and at least one other internal lattice layers are positioned closer to the innermost surface than the other. There would be no reason to modify Bothwell in view of Pannikottu to achieve the invention of claim 15.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. Applicant’s amendments are drawn to amended subject matter and are addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rendered indefinite by the recitations “a first set of struts having a first diameter” and “a second set of struts having a second diameter,” because it is not clear if the diameters are of the set of struts or for each individual strut. The claim recites a diameter of the set of struts, which is to say, the diameter of the struts in combination; however, at least para. 0056 of the disclosure recites the diameter is referring to the individual strut. For the purpose of examination, claim 15 is interpreted as best understood.

Claim Rejections - 35 USC § 103

Claim(s) 1, 7, 9, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothwell et al. (US 3447163 A) in view of Cook (US 20180027914 A1).

As to claim 1, Bothwell discloses an article of protective equipment for protecting a body part of a user (helmets, title), the article of protective equipment comprising:
a lattice structure comprising a plurality of struts forming three dimensional volumetric structures (honeycomb layer 18 and/ or the foam-generating material disclosed in col 2 line 65-72 and/ or foam 19 and/ or the layers disclosed in col 3 line 15-20), the lattice structure comprising:
a plurality of internal lattice layers (Applicant’s pp 0040 discloses the lattice structure 100 includes structures with struts that form hexagonal shapes, and Bothwell’s honeycomb layer 18 includes walls/ struts that form hexagonal shapes; furthermore, Bothwell col 4 line 25-30 discloses inner and outer honeycomb layers, each layer having a different property, i.e., angle), each internal lattice layer comprising a set of struts of the plurality of struts (walls of honeycomb layer 18) and having at least one different physical property from the other internal lattice layers (“angled differently,” col 4 line 25-30), wherein the plurality of internal lattice layers comprises at least one internal lattice layer having physical properties such that the at least one internal layer is capable of compressing more than at least one other internal layer in response to an impact to the article of protective equipment (capable of compressing, depending on the angle, direction, severity, and position of the impact).
Bothwell does not disclose the at least one internal lattice layer comprises a first density of the respective set of struts, the at least one other internal lattice layer comprises a second density of the respective set of struts, and the first density is different than the second density.
Cook teaches a similar helmet that uses honeycomb structure to absorb impacts, and further teaches the at least one internal lattice layer comprises a first density of the respective set of struts (see annotated fig 6 below), the at least one other internal lattice layer comprises a second density of the respective set of struts (see annotated fig 6 below), and the first density is different than the second density (fig 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Bothwell honeycomb layers with a configuration taught by Cook, which would result in the at least one internal lattice layer comprises a first density of the respective set of struts, the at least one other internal lattice layer comprises a second density of the respective set of struts, and the first density is different than the second density, for the purpose of providing layers at different portions of the wearer’s head to provide different levels of protection.

    PNG
    media_image1.png
    523
    502
    media_image1.png
    Greyscale


As to claim 7, Bothwell discloses the article of protective equipment of claim 1, further comprising at least one foam pad disposed on a proximal side of the lattice structure (polyurethane foam layer 16).

As to claim 9, Bothwell discloses the article of protective equipment of claim 1, wherein an outermost surface of the lattice structure comprises at least one first attachment portion for attaching a rigid shell (fig 1, any “portion” of the outermost surface of the lattice structure is “for attaching” rigid shell/ skin 12 which is glass-fiber reinforced plastic material which is a material having at least some degree of rigidity, see col 2 line 25-35; Examiner notes that the term "portion" is broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).  

As to claim 11, Bothwell discloses the article of protective equipment of claim 9, wherein the rigid shell comprises multiple discontinous portions (11, 12, 13, 14, 15, 16, 17, 111, 112, 113, etc.; Examiner notes that the term "portion" is broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).

As to claim 13, Bothwell does not expressly disclose the article of protective equipment of claim 1, wherein the plurality of internal lattice layers comprise at least one linear energy absorption lattice layer and at least one rotational energy absorption layer.
Bothwell does disclose the lattice structure absorbs energy and one of ordinary skill would expect it to be at least one of a linear energy absorption layer or a rotational energy absorption layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one linear energy absorption lattice layer and at least one rotational energy absorption layer, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one linear energy absorption lattice layer and at least one rotational energy absorption layer, for the purpose of protecting the wearer’s head from impacts.

As to claim 14, Bothwell discloses the article of protective equipment of claim 1, wherein the lattice structure comprises: a first set of volumetric structures disposed in a first orientation such that the first set of volumetric structures is configured to deflect a first force from a first direction to a second direction; and a second set of volumetric structures adjacent to the first set of volumetric structures, wherein the second set of volumetric structures is disposed in a second orientation different from the first orientation such that the second set of volumetric structures is configured to deflect a second force from a third direction to a fourth direction (col 1 line 60-70 discloses cells disposed at angles which differ in different areas of the cells, which is a disclosure of structures in more than one orientation, capable of and intended to deflect a force, additionally or in the alternative, each layer is in a different location/ orientation in the helmet).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothwell et al. (US 3447163 A) in view of Cook (US 20180027914 A1) as applied to claim 9 above, and further in view of Mitchell (US 4599752 A).

As to claim 10, Bothwell does not disclose the article of protective equipment of claim 9, wherein the rigid shell is removably attached to the lattice structure.  
Mitchell teaches a similar article of protective equipment (helmet, title), including a removably attachable rigid shell (cap 1, claim 1 section (a) recites a thin rigid plastic cap).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the lattice structure with a removably attached rigid shell, for the purpose of allowing the color of the equipment to be changed to permit the equipment to be visually distinguished (Mitchell abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothwell et al. (US 3447163 A) in view of Cook (US 20180027914 A1) as applied to claim 1 above, and further in view of Rickard (US 3591863 A).

As to claim 12, Bothwell discloses the article of protective equipment of claim 1, wherein the article of protective equipment comprises a helmet (title), but does not disclose a thickness of at least one of the internal lattice layers is increased in an area corresponding to an occipital bone of the user when worn.  
Rickard teaches a similar helmet (helmet, title), including it is known in the art to provide a thickness of at least one of the internal lattice layers is increased in an area corresponding to an occipital bone of the user when worn (“thick neck pad,” col 1 line 65 – col 2 line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the area corresponding to an occipital bone of the user with at least one of the internal lattice layers having increased thickness, for the purpose of providing a known means of reducing the possibility of neck injuries (Rickard col 1 line 65-70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732